DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 29 March 2019 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

This Office Action is Non-Final.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.


Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 20100179933 A1).

Regarding claims 1 and 10 Bai discloses a computer implemented method for identifying one or more documents of potential relevance to an input query, the method comprising: 
receiving the input query, the input query including input text (see Bai paragraph [0048], given a query (q) 12. We learn the relationships among words directly using a weight matrix (W). The present principles provide higher searching quality and faster operation); 
processing the input text to generate an input query vector (see Bai paragraph [0049], Block 11 represents a document d, and block 12 represents a query q. In block 13, a TFIDF vector is built for document d and in block 14, a TFIDF vector is built for query q. In blocks 15 and 16, TFIDF vectors Td and Tq are generated); 
accessing document records from a record database, each document record including a document vector (see Bai paragraph [0048], A class of models can be trained on a supervised signal to provide rankings of a database of documents (d); see Bai paragraph [0049], Block 11 represents a document d, and block 12 represents a query q. In block 13, a TFIDF vector is built for document d and in block 14, a TFIDF vector is built for query q. In blocks 15 and 16, TFIDF vectors Td and Tq are generated) 
generating a document similarity score in respect of each accessed document, the document similarity score for a given document record being generated using the document vector for the given document record and the input query vector, the document similarity score for a given document record indicating the similarity of the input text to a document that the given document record is in respect of (see Bai paragraph [0008], A system and method for determining a similarity between a document and a query includes building a weight vector for each of a plurality of documents in a corpus of documents stored in memory and building a weight vector for a query input into a document retrieval system); and 
identifying one or more potentially relevant document records based on their document similarity scores (see Bai paragraph [0009], A system for determining a similarity between a document and a query includes a user interface configured to permit a user to pose a query to find relevant documents, each document having a weight vector stored in memory. A processing device is configured to build a weight vector for the query. A weight matrix is stored in memory and configured to distinguish between relevant documents and lower ranked documents by comparing document/query tuples using a gradient step approach. A program is configured to determine a similarity score between weight vectors of the query and documents in a corpus by determining a product of a document weight vector, a query weight vector and the weight matrix). 

Regarding claims 3 and 12 Bai discloses each document record further includes a document weight; 
the method further comprises generating a weighted document similarity score in respect of each accessed document, the weighted document similarity score for a given document record being generated based on the document vector for the given document record, the document weight for the given document record, and 
the input query vector (see Bai paragraph [0008], A system and method for determining a similarity between a document and a query includes building a weight vector for each of a plurality of documents in a corpus of documents stored in memory and building a weight vector for a query input into a document retrieval system); and 
the one or more potentially relevant document records are identified based on their weighted document similarity scores (see Bai paragraph [0009], a system and method for determining a similarity between a document and a query includes building a weight vector for each of a plurality of documents in a corpus of documents stored in memory and building a weight vector for a query input into a document retrieval system. A weight matrix is generated which distinguishes between relevant documents and lower ranked documents by comparing document/query tuples using a gradient step approach. A similarity score is determined between weight vectors of the query and documents in a corpus by determining a product of a document weight vector, a query weight vector and the weight matrix). 

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, 9, 11, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Bai et al. (US 20100179933 A1) in view of  Charles et al. (US 2017/0270419 A1).

Regarding claims 2 and 11 Charles expressly discloses processing the input query to identify one or more products (see Charles paragraph [0007], receiving a ticket element from or generated by an issue tracking system responsive to a client request, where the ticket element includes a data field having data therein indicative of an attribute, and accessing a database including state data stored therein responsive to receipt of the ticket element), and 
wherein accessing document records from a record database, comprises accessing only document records associated with at least one of the one or more products identified (see Charles paragraph [0017], An issue tracking system (ITS) may refer to a computer program product, executing on one or more computer servers, that manages and maintains lists of issues experienced by customers, for example, with respect to an actual or perceived malfunction of a service or product. Issue tracking systems may be used to create, update, and resolve issues reported by customers and/or employees (generally referred to herein as clients) with respect to the service or process. An issue tracking system may contain a knowledge database, stored in a computer-readable storage medium, containing information about clients, previous problems and resolutions, and other such historical data). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Charles into the method of Bai to have processing the input query to identify one or more products,.  Here, combining Charles with Bai, which are both related to performing data access, improves Bai by accessing a database including state data stored therein. 

Regarding claims 8 and 17 Charles expressly discloses wherein the input query is received from an issue tracking system and the method further comprises: 
retrieving documents associated with the one or more potentially relevant document records identified; and communicating the documents to the issue tracking system (see Charles paragraph [0007], to perform operations including receiving a ticket element from or generated by an issue tracking system responsive to a client request, where the ticket element includes a data field having data therein indicative of an attribute, and accessing a database including state data stored therein responsive to receipt of the ticket element. The state data includes and relates a plurality of states that are specific to the attribute indicated by the data field of the ticket element). 
Charles into the method of Bai to have processing the input query to identify one or more products,.  Here, combining Charles with Bai, which are both related to performing data access, improves Bai by accessing a database including state data stored therein. 

Regarding claims 9 and 18 Charles expressly discloses, wherein the input query is received from an issue tracking system and the method further comprises: 
retrieving document links associated with the one or more potentially relevant document records identified, a document link in respect of a given document record 
providing access to a document associated with the given document record; and communicating the document links to the issue tracking system (see Charles paragraph [0048], The action indicator(s) generated at block 46Q may further provide automated actions that can be taken to address the issue indicated in the ticket element. For example, the action indicator may identify a software update that may aid in resolution of the issue, and thus, a user-selectable link indicating an online address for downloading the software update may be transmitted through a network interface toward the client device 101, for example, via e-mail or text message. Additionally, the action indicator may identify a troubleshooting knowledge base (e.g., a web forum) entry that corresponds to the issue indicated in the ticket element, and a user-selectable link indicating an online address of the entry may be transmitted through a network interface toward the client device 101). 
Charles into the method of Bai to have processing the input query to identify one or more products,.  Here, combining Charles with Bai, which are both related to performing data access, improves Bai by accessing a database including state data stored therein. 

Claims 4-7, 13-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Bai et al. (US 20100179933 A1) in view of Venkataraman et al. (US 2017/0262449 A1).

Regarding claims 4 and 13 Venkataraman expressly discloses wherein processing the input text to generate an input query vector comprises: tokenizing the input text to identify input text sentences and input text document words (see Venkataraman paragraph [0025], The query input module 206 receives a query from the user in natural language form. In some embodiments, the query input module 206 may perform various text processing functions on the input query for removing stop words (e.g., punctuations, numbers, and so forth) or for stemming. It should be noted that various other text processing functions may also be employed by the query input module 206. It then provides the input query to the query model creation module 207 and the response candidate generation module 208); processing the tokenized input text to generate an initial input text vector (see Venkataraman paragraph [0026], The query model creation module 207 tokenizes the input query i.e., it extracts input keywords from the input query. The query model creation module 207 then determines a vector representation for each of the input keywords using the base model created by the training module 201 during training phase. The query model creation module 207 then determines representative keywords corresponding to the input keywords from the keyword database 205 based on the vector representation for each input keyword and the vector representation for each keyword in the keyword database 205); and normalizing the initial input text vector to generate the input query vector (see Venkataraman paragraph [0026], representative keywords are determined by comparing the vector associated with each input keyword against the vectors associated with the keywords in the keyword database 205 to identify the most similar vector entry in the keyword database 205. In other words, the query model creation module 207 determines if the representative keywords are suitable to represent the original input keywords or not). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Venkataraman into the method of Bai to have tokenizing the input text to identify input text sentences and input text document words.  Here, combining Venkataraman with Bai, which are both related to performing data processing, improves Bai by providing system and method for generating an optimized result set based on vector based relative importance measure (VRIM). 

Regarding claims 5 and 14 Venkataraman expressly discloses wherein processing the tokenized input text to generate the initial input text vector comprises: retrieving, from a language model, word vectors in respect of each relevant word (see Venkataraman paragraph [0026], the query model creation module 207 may apply a fuzzy inference system to determine the representative keywords. The query model creation module 207 then provides the representative keywords along with their similarity score and relative importance score to the scoring module 209. In some embodiments, the relative importance score is the normalized relative importance score as discussed above. Thus, the query model creation module 207 creates a vector based relative information measure (VRIM) based query module for the input query). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Venkataraman into the method of Bai to have wherein processing the tokenized input text to generate the initial input text vector comprises: retrieving, from a language model.  Here, combining Venkataraman with Bai, which are both related to performing data processing, improves Bai by providing system and method for generating an optimized result set based on vector based relative importance measure (VRIM). 

Regarding claims 6 and 15 Venkataraman expressly discloses, wherein processing the tokenized input text to generate the initial input text vector comprises: calculating a weighted word vector for each relevant word identified in the input text; and summing the weighted word vectors to generate the initial input text vector (see Venkataraman paragraph [0026], the query model creation module 207 may apply a fuzzy inference system to determine the representative keywords. The query model creation module 207 then provides the representative keywords along with their similarity score and relative importance score to the scoring module 209. In some embodiments, the relative importance score is the normalized relative importance score as discussed above. Thus, the query model creation module 207 creates a vector based relative information measure (VRIM) based query module for the input query). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Venkataraman into the method of Bai to have calculating a weighted word vector for each relevant word identified in the input text.  Here, combining Venkataraman with Bai, which are both related to performing data processing, improves Bai by providing system and method for generating an optimized result set based on vector based relative importance measure (VRIM). 

Regarding claims 7 and 16 Venkataraman discloses wherein calculating a weighted word vector for a given word comprises: retrieving, from a language model, a word vector in respect of the given word; 
retrieving, from a frequency model, a training set frequency in respect of the given word, the training set frequency in respect of the given word being the frequency of the given word in a training set of data; 
calculating the frequency of the given word in the initial text; and applying a term frequency-inverse input text frequency weighting to the retrieved word vector, the term frequency being the training set frequency in respect of the given word and the input text frequency being the frequency of the given word in the input text (see Venkataraman paragraph [0022], The keyword database creation module 203 receives the keywords and their corresponding vector representations from the training module 201. Further, the keyword database creation module 203 computes the relative importance score for a keyword based on a frequency of occurrence of the keyword in the input corpus (i.e., the training corpus). In some embodiments, the relative importance score for a keyword is a information gain score (S) associated with the keyword in the input corpus, which is the log of the number of entries with the keyword divided by total number of entries, and is given as
S=-log.sub.2(Number of entries with the keyword/Total number of entries)). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Venkataraman into the method of Bai to have calculating the frequency of the given word in the initial text.  Here, combining Venkataraman with Bai, which are both related to performing data processing, improves Bai by providing system and method for generating an optimized result set based on vector based relative importance measure (VRIM). 

Claims 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Charles et al. (US 2017/0270419 A1) in view of Coffey et al. (US 2019/0116178 A1).

Regarding claim 19 Charles discloses, computer implemented method comprising: 
(see Charles paragraph [0017], Issue tracking systems may be used to create, update, and resolve issues reported by customers and/or employees (generally referred to herein as clients) with respect to the service or process. An issue tracking system may contain a knowledge database, stored in a computer-readable storage medium, containing information about clients, previous problems and resolutions, and other such historical data); 
receiving, by the issue tracking system, user input including text describing a ticket the user is considering creating and product information identifying a product to which the ticket the user is considering creating relates (see Charles paragraph [0005],to perform operations including receiving a ticket element from or generated by an issue tracking system responsive to a client request. The ticket element includes a data field having data therein indicative of an attribute); 
generating, by the issue tracking system, an input query based on the user input; communicating by the issue tracking system, the input query to a content identification system (see Charles paragraph [0005],The operations further include accessing a database including state data stored therein responsive to receipt of the ticket element. The state data includes and relates a plurality of states that are specific to the attribute indicated by the data field of the ticket element. The operations further include identifying one of the plurality of states related by the state data as corresponding to a future state of the attribute based on a current state of the attribute); 
receiving, by the issue tracking system, a response from the content identification system, the response identifying one or more documents of potential relevance to the (see Charles paragraph [0006],where the ticket element is received from or generated by an issue tracking system responsive to a client request. The method further includes identifying ones of the plurality of states related by the state data as corresponding to current and future states of the time-dependent attribute, where the future state of the attribute corresponds to a future time after a current time corresponding to the current state; see Charles paragraph [0018],A support ticket or trouble ticket within an issue tracking system (generally referred to herein as a ticket element) may refer to a data structure containing data fields indicative of a particular client issue, its status, and/or other relevant data. Attributes of a ticket element that may be indicated by the data fields may include evolving or time-dependent attributes (for example, ticket status (opened/closed/pending), severity state, urgency state, time since creation), and time-independent attributes (for example, client identifier, time of opening, internal system identifier).); 
causing, by the issue tracking system, information in respect of at least one of the documents identified in the response to be displayed (see Charles paragraph [0032], Responsive to identification of the current state S 210 and the possible future states T 215a, T' 215b, T'' 215c, and S 210' with respect to the time t, respective ones of the state-specific predictive models 235b stored in the database 235 are retrieved and applied as predictors T 225a, T' 225b, T'' 225c, and S 211 to compute respective probabilities of escalation for each of the states T 215a, T' 215b, T'' 215c, and S 210, 210'. The predictors T 225a, T' 225b, T'' 225c, and S 211 may be trained with previous ticket elements in the situation defined by each of the states T 215a, T' 215b, T'' 215c, and S 210'; see Charles paragraph [0050], In the example TPSG 500 of FIG. 5, based on an attribute indicated by a data field of a ticket element, one or more of the states 505, 510a-510d, 515 that exactly, most closely, or similarly fits the current ticket life-status (Opened, Closed, Pending Fix, etc.) is identified as the current state S at block 405, and a predictive model corresponding to the identified current state is selected and accessed at block 410). 
Coffey expressly discloses cancelling the ticket creation process without creating a ticket (see Charles paragraph [0050], Because error fingerprints in accordance with any of the embodiments described herein are utilized, it may be determined that all four incidents are in fact associated with a single problem. As a result, at 1640 only a single application error ticket is created. Similarly, only a single ticket needs to be resolved at 1650 before the incident is resolved at 1660).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Coffey into the method of Bai to have cancelling the ticket creation process without creating a ticket.  Here, combining Coffey with Bai, which are both related to performing data processing, improves Bai by efficiently and accurately facilitate creation of an application error fingerprint to help identify similar application errors (see  Coffey paragraph [0002]).

Regarding claim 20 Charles discloses, wherein the one or more documents identified in the response include existing tickets and/or knowledge article documents (see Charles paragraph [0031],  at least one of the states of the attribute-specific state data 235a is identified as a current state S 210 of the time-dependent attribute 205 indicated by the data field 201a of the ticket element 200).

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164